DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed July 21, 2022 has been entered. Claims 1-13 are pending. Claims 1, 9 and 12 have been amended. Claim 13 is new. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bialek et al. (US Patent No. 8,883,241 B2; Nov. 11, 2014).
Regarding claims 1 and 8, Bialek discloses an emulsified condiment (col 1 lines 10-15) comprising:
Fine food particles consisting of pulse seed in an amount of 0.1-8% by weight of the aqueous phase (col 5 lines 5-10, see Table 1 col 11), while the instant claims require an amount of 8-98% by weight of the emulsion,
An oil or fat in an amount of at least 30 wt% (col 8 lines 5-17, see Table 1 col 11), thus overlapping the claimed range of 10% or more, 
An organic acid (col 7 lines 52-60, see Table 1 col 11), 
Water in an amount of 15-80 wt% (col 9 lines 25-30, see Table 1 col 11 with water at 40.90%), thus overlapping the claimed range of 20% or more, and 
Salt (col 8 lines 20-25, see Table 1 col 11)).
Bialek further teaches that the fine particles have a diameter 10-500 um (col 10 lines 40-45), thus overlapping the claimed range of 0.3 to 100 um. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
With respect to the amount of fine food particles, as stated above, Bialek discloses the fine food particles consisting of pulse seed in an amount of 0.1-8% by weight of the aqueous phase (col 5 lines 5-10, see Table 1 col 11), while the instant claims require an amount of 8-98% by weight of the emulsion. The aqueous phase is present in an amount from 15-80% by weight of the emulsion (col 4 lines 25-30) and therefore the fine food particles are present in the emulsion in an amount of at most 6.4% (8% of 80%). The examiner notes, however, that this is only a 1.6% difference than the 8% as required by the claim. 
It is apparent, however, that the instantly claimed amount of 8% and that taught by Bialek are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amount of 6.4% disclosed by Bialek and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 8% disclosed in the present claims is but an obvious variant of the amounts disclosed in Bialek, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Further, Bialek teaches that the pulse seeds give the emulsion water structuring properties and emulsifying properties. Bialek further states that the pulse seeds provide starch, protein and fiber to the emulsion. Therefore, it would have been obvious to one of ordinary skill in the art to increase the amount of pulse seed present in the emulsion of Bialek depending on the desired properties, such as the water structuring properties and emulsifying properties as taught by Bialek. Additionally, it would have been obvious to one of ordinary skill in the art to increase the amount of pulse seed present in the emulsion depending on the desired nutrition as increasing the amount of pulse seed would also increase the amount of protein, starch and fiber. Therefore, it is well within the ordinary skill in the art through routine experimentation to result in a pulse seed amount that provides desired properties and nutrition to the emulsion.
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)   
With respect to the color values claimed on the Munsell color system, Bialek fails to specifically teach any color values. However, the examiner notes that the color is directly related to the amount of ingredients and the type of ingredients. It would have been obvious to one of ordinary skill in the art to vary the amount of water, oil and/or food particles to result in an emulsion having a desired color. Adding more water will result in a different color than using a small amount of water. Bialek clearly teaches the same components as claimed and therefore it is well within the ordinary skill in the art to vary the amount of each ingredient through routine experimentation to result in a desired color for the emulsified condiment. 
Further, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
With respect to the claimed viscosity, Bialek teaches that the emulsion has a viscosity in the range of 100-80,000 mPa-s at 10s and 20C (col 9 lines 1-5), which is 1-800 g/cm-s at 10s and 20C, but fails to specifically teach the viscosity as claimed measured with a Bostwick viscometer at 4C and 10 seconds. 
However, the examiner notes that the temperature will affect the viscosity, as well as the amounts of ingredients and the time for processing the emulsion. It is well within the ordinary skill in the art to vary the ingredients, amounts of ingredients and processing conditions to result in a emulsion having a desired viscosity.  This is merely routine experimentation that is well understood, routine and conventional in the art. 
Regarding claims 3-5, Bialek further teaches that the emulsion comprises a dietary fiber that can be a vegetable, such as broccoli (col 3 lines 29-32, col 4 lines 63-67, col 8 lines 20-25).
Regarding claim 7, Bialek teaches that the organic acid includes acetic acid (col 7 lines 52-60, see Table 1 col 11).
Regarding claim 13, Bialek discloses an emulsified condiment (col 1 lines 10-15) comprising:
Fine food particles consisting of pulse seed in an amount of 0.1-8% by weight of the aqueous phase (col 5 lines 5-10, see Table 1 col 11), while the instant claims require an amount of 8-98% by weight of the emulsion,
An oil or fat in an amount of at least 30 wt% (col 8 lines 5-17, see Table 1 col 11), thus overlapping the claimed range of 10% or more, 
An organic acid (col 7 lines 52-60, see Table 1 col 11), 
Water in an amount of 15-80 wt% (col 9 lines 25-30, see Table 1 col 11 with water at 40.90%), thus overlapping the claimed range of 20% or more, and 
Salt (col 8 lines 20-25, see Table 1 col 11)).
Bialek further teaches that the fine particles have a diameter 10-500 um (col 10 lines 40-45), thus overlapping the claimed range of 0.3 to 100 um. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
With respect to the amount of fine food particles, as stated above, Bialek discloses the fine food particles consisting of pulse seed in an amount of 0.1-8% by weight of the aqueous phase (col 5 lines 5-10, see Table 1 col 11), while the instant claims require an amount of 8-98% by weight of the emulsion. The aqueous phase is present in an amount from 15-80% by weight of the emulsion (col 4 lines 25-30) and therefore the fine food particles are present in the emulsion in an amount of at most 6.4% (8% of 80%). The examiner notes, however, that this is only a 1.6% difference than the 8% as required by the claim. 
It is apparent, however, that the instantly claimed amount of 8% and that taught by Bialek are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amount of 6.4% disclosed by Bialek and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 8% disclosed in the present claims is but an obvious variant of the amounts disclosed in Bialek, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Further, Bialek teaches that the pulse seeds give the emulsion water structuring properties and emulsifying properties. Bialek further states that the pulse seeds provide starch, protein and fiber to the emulsion. Therefore, it would have been obvious to one of ordinary skill in the art to increase the amount of pulse seed present in the emulsion of Bialek depending on the desired properties, such as the water structuring properties and emulsifying properties as taught by Bialek. Additionally, it would have been obvious to one of ordinary skill in the art to increase the amount of pulse seed present in the emulsion depending on the desired nutrition as increasing the amount of pulse seed would also increase the amount of protein, starch and fiber. Therefore, it is well within the ordinary skill in the art through routine experimentation to result in a pulse seed amount that provides desired properties and nutrition to the emulsion.
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)   
With respect to the color values claimed on the Munsell color system, Bialek fails to specifically teach any color values. However, the examiner notes that the color is directly related to the amount of ingredients and the type of ingredients. It would have been obvious to one of ordinary skill in the art to vary the amount of water, oil and/or food particles to result in an emulsion having a desired color. Adding more water will result in a different color than using a small amount of water. Bialek clearly teaches the same components as claimed and therefore it is well within the ordinary skill in the art to vary the amount of each ingredient through routine experimentation to result in a desired color for the emulsified condiment. 
Further, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
With respect to the claimed viscosity, Bialek teaches that the emulsion has a viscosity in the range of 100-80,000 mPa-s at 10s and 20C (col 9 lines 1-5), which is 1-800 g/cm-s at 10s and 20C, but fails to specifically teach the viscosity as claimed measured with a Bostwick viscometer at 4C and 10 seconds. 
However, the examiner notes that the temperature will affect the viscosity, as well as the amounts of ingredients and the time for processing the emulsion. It is well within the ordinary skill in the art to vary the ingredients, amounts of ingredients and processing conditions to result in a emulsion having a desired viscosity.  This is merely routine experimentation that is well understood, routine and conventional in the art. 
Regarding the claimed limitation “wherein the emulsified condiment is prepared by”, the examiner notes that applicant is presenting process limitations in a product claim. 
As stated in MPEP 2113: "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Therefore, as the prior art renders the claimed product obvious as described above, the method of production is unpatentable as the patentability of a product does not depend on its method of production. 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bialek et al. (US Patent No. 8,883,241 B2; Nov. 11, 2014) as applied to claim 1 above, and further in view of Gao et al. (US Patent No. 6,849,282 B2; Feb. 1, 2005).
Regarding claim 2, Bialek discloses the emulsified condiment as described above with respect to claim 1, wherein the emulsion contains fine food particles, but fails to teach that the fine food particles comprise fine particles of soybean or almond.
Gao discloses an emulsified condiment, wherein the emulsion comprises soy flour (e.g. fine particles of soybean) (col 3 lines 15-35). Gao further teaches that by soy flour is inexpensive, protein rich, does not contain cholesterol, has a variety of health benefits, and a long shelf life. Gao teaches that using soy flour in starch-based condiments results in healthier products and significant cost savings (col 2 lines 54-67).
It would have been obvious to one of ordinary skill in the art to use soy flour as the fine particles in Bialek. Doing so would yield the predictable result of providing the product of Bialek with a variety of health benefits, a longer shelf life and cost savings as taught by Gao. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bialek et al. (US Patent No. 8,883,241 B2; Nov. 11, 2014) as applied to claim 1 above, and further in view of Aquino et al. (US 2007/0172572 A1; July 26, 2007).
Regarding claim 2, Bialek discloses the emulsified condiment as described above with respect to claim 1, but fails to teach emulsion further comprising one or more cereals.
Aquino discloses an emulsified condiment, wherein the emulsion comprises cereals, such as oats, as a source of insoluble fiber ([0026]). 
It would have been obvious to one of ordinary skill in the art to further add one or more cereals to the emulsion in Bialek. Doing so would yield the predictable result of providing the product of Bialek with insoluble fiber, thus increasing the nutritional content as taught by Aquino. 


Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bialek et al. (US Patent No. 8,883,241 B2; Nov. 11, 2014) as applied to claim 1 above, and further in view of Koike et al. (US 2004/0106688 A1; June 3, 2004).
Regarding claim 9, Bialek additionally teaches a method for manufacturing the emulsified condiment according to claim 1. 
Bialek teaches preparing a mixture by mixing raw ingredients (col 10 lines 40-45, See Exmaples) comprising: 
Fine food particles consisting of pulse seed in an amount of 0.1-8% by weight of the aqueous phase (col 5 lines 5-10, see Table 1 col 11), while the instant claims require an amount of 8-98% by weight of the emulsion,
An oil or fat in an amount of at least 30 wt% (col 8 lines 5-17, see Table 1 col 11), thus overlapping the claimed range of 10% or more, 
An organic acid (col 7 lines 52-60, see Table 1 col 11), 
Water in an amount of 15-80 wt% (col 9 lines 25-30, see Table 1 col 11 with water at 40.90%), thus overlapping the claimed range of 20% or more, and 
Salt (col 8 lines 20-25, see Table 1 col 11)).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
With respect to the amount of fine food particles, as stated above, Bialek discloses the fine food particles consisting of pulse seed in an amount of 0.1-8% by weight of the aqueous phase (col 5 lines 5-10, see Table 1 col 11), while the instant claims require an amount of 8-98% by weight of the emulsion. The aqueous phase is present in an amount from 15-80% by weight of the emulsion (col 4 lines 25-30) and therefore the fine food particles are present in the emulsion in an amount of at most 6.4% (8% of 80%). The examiner notes, however, that this is only a 1.6% difference than the 8% as required by the claim. 
It is apparent, however, that the instantly claimed amount of 8% and that taught by Bialek are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amount of 6.4% disclosed by Bialek and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 8% disclosed in the present claims is but an obvious variant of the amounts disclosed in Bialek, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Further, Bialek teaches that the pulse seeds give the emulsion water structuring properties and emulsifying properties. Bialek further states that the pulse seeds provide starch, protein and fiber to the emulsion. Therefore, it would have been obvious to one of ordinary skill in the art to increase the amount of pulse seed present in the emulsion of Bialek depending on the desired properties, such as the water structuring properties and emulsifying properties as taught by Bialek. Additionally, it would have been obvious to one of ordinary skill in the art to increase the amount of pulse seed present in the emulsion depending on the desired nutrition as increasing the amount of pulse seed would also increase the amount of protein, starch and fiber. Therefore, it is well within the ordinary skill in the art through routine experimentation to result in a pulse seed amount that provides desired properties and nutrition to the emulsion.
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)   
After the mixture is prepared as described above, Bialek teaches pulverizing the mixture until the mixture contains particles having a diameter 10-500 um (col 10 lines 40-45), thus overlapping the claimed range of 0.3 to 100 um. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
While Bialek teaches that a high-pressure homogenizer is known in the art, Bialek fails to specifically teach using a high-pressure homogenizer.
Koike teaches the preparation of an emulsion, wherein the emulsion is homogenized using a high-pressure homogenizer ([0046] and [0050]). Koike teaches that using a high-pressure homogenizer creates a smaller particle size, thus resulting in a smoother texture ([0046] and [0050]). 
It would have been obvious to one of ordinary skill in the art to pulverize the mixture of Bialek using a high-pressure homogenizer as taught in Koike as Koike teaches that such apparatus is suitable for processing an emulsion. Doing so would yield the predictable result of providing the emulsion of Bialek with a smaller particle size and a smoother texture as described by Koike. 
With respect to the color values claimed on the Munsell color system, Bialek fails to specifically teach any color values. However, the examiner notes that the color is directly related to the amount of ingredients and the type of ingredients. It would have been obvious to one of ordinary skill in the art to vary the amount of water, oil and/or food particles to result in an emulsion having a desired color. Adding more water will result in a different color than using a small amount of water. Bialek clearly teaches the same components as claimed and therefore it is well within the ordinary skill in the art to vary the amount of each ingredient through routine experimentation to result in a desired color for the emulsified condiment. 
Further, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
With respect to the claimed viscosity, Bialek teaches that the emulsion has a viscosity in the range of 100-80,000 mPa-s at 10s and 20C (col 9 lines 1-5), which is 1-800 g/cm-s at 10s and 20C, but fails to specifically teach the viscosity as claimed measured with a Bostwick viscometer at 4C and 10 seconds. 
However, the examiner notes that the temperature will affect the viscosity, as well as the amounts of ingredients and the time for processing the emulsion. It is well within the ordinary skill in the art to vary the ingredients, amounts of ingredients and processing conditions to result in an emulsion having a desired viscosity.  This is merely routine experimentation that is well understood, routine and conventional in the art. 
Regarding claims 10-11, Koike further teaches that the pulverization is performed with a high pressure homogenizer under a pressurized condition of at least 50 MPa ([0046] and [0050]). 
Regarding claim 12, Bialek in view of Koike disclose an emulsified condiment produced by the method according to claim 9, wherein the emulsified condiment comprises: 
Fine food particles consisting of pulse seed in an amount of 0.1-8% by weight of the aqueous phase (col 5 lines 5-10, see Table 1 col 11), while the instant claims require an amount of 8-98% by weight of the emulsion,
An oil or fat in an amount of at least 30 wt% (col 8 lines 5-17, see Table 1 col 11), thus overlapping the claimed range of 10% or more, 
An organic acid (col 7 lines 52-60, see Table 1 col 11), 
Water in an amount of 15-80 wt% (col 9 lines 25-30, see Table 1 col 11 with water at 40.90%), thus overlapping the claimed range of 20% or more, and 
Salt (col 8 lines 20-25, see Table 1 col 11)).
Bialek further teaches that the fine particles have a diameter 10-500 um (col 10 lines 40-45), thus overlapping the claimed range of 0.3 to 100 um. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
With respect to the amount of fine food particles, as stated above, Bialek discloses the fine food particles consisting of pulse seed in an amount of 0.1-8% by weight of the aqueous phase (col 5 lines 5-10, see Table 1 col 11), while the instant claims require an amount of 8-98% by weight of the emulsion. The aqueous phase is present in an amount from 15-80% by weight of the emulsion (col 4 lines 25-30) and therefore the fine food particles are present in the emulsion in an amount of at most 6.4% (8% of 80%). The examiner notes, however, that this is only a 1.6% difference than the 8% as required by the claim. 
It is apparent, however, that the instantly claimed amount of 8% and that taught by Bialek are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amount of 6.4% disclosed by Bialek and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 8% disclosed in the present claims is but an obvious variant of the amounts disclosed in Bialek, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Further, Bialek teaches that the pulse seeds give the emulsion water structuring properties and emulsifying properties. Bialek further states that the pulse seeds provide starch, protein and fiber to the emulsion. Therefore, it would have been obvious to one of ordinary skill in the art to increase the amount of pulse seed present in the emulsion of Bialek depending on the desired properties, such as the water structuring properties and emulsifying properties as taught by Bialek. Additionally, it would have been obvious to one of ordinary skill in the art to increase the amount of pulse seed present in the emulsion depending on the desired nutrition as increasing the amount of pulse seed would also increase the amount of protein, starch and fiber. Therefore, it is well within the ordinary skill in the art through routine experimentation to result in a pulse seed amount that provides desired properties and nutrition to the emulsion.
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)   
With respect to the color values claimed on the Munsell color system, Bialek fails to specifically teach any color values. However, the examiner notes that the color is directly related to the amount of ingredients and the type of ingredients. It would have been obvious to one of ordinary skill in the art to vary the amount of water, oil and/or food particles to result in an emulsion having a desired color. Adding more water will result in a different color than using a small amount of water. Bialek clearly teaches the same components as claimed and therefore it is well within the ordinary skill in the art to vary the amount of each ingredient through routine experimentation to result in a desired color for the emulsified condiment. 
Further, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
With respect to the claimed viscosity, Bialek teaches that the emulsion has a viscosity in the range of 100-80,000 mPa-s at 10s and 20C (col 9 lines 1-5), which is 1-800 g/cm-s at 10s and 20C, but fails to specifically teach the viscosity as claimed measured with a Bostwick viscometer at 4C and 10 seconds. 
However, the examiner notes that the temperature will affect the viscosity, as well as the amounts of ingredients and the time for processing the emulsion. It is well within the ordinary skill in the art to vary the ingredients, amounts of ingredients and processing conditions to result in a emulsion having a desired viscosity.  This is merely routine experimentation that is well understood, routine and conventional in the art. 
Regarding claim 13, the examiner has rejected claim 13 above as the method of production is not patentable, however, in light of compact prosecution, the method is addressed below: 
Bialek discloses an emulsified condiment (col 1 lines 10-15) comprising:
Fine food particles consisting of pulse seed in an amount of 0.1-8% by weight of the aqueous phase (col 5 lines 5-10, see Table 1 col 11), while the instant claims require an amount of 8-98% by weight of the emulsion,
An oil or fat in an amount of at least 30 wt% (col 8 lines 5-17, see Table 1 col 11), thus overlapping the claimed range of 10% or more, 
An organic acid (col 7 lines 52-60, see Table 1 col 11), 
Water in an amount of 15-80 wt% (col 9 lines 25-30, see Table 1 col 11 with water at 40.90%), thus overlapping the claimed range of 20% or more, and 
Salt (col 8 lines 20-25, see Table 1 col 11)).
Bialek further teaches that the fine particles have a diameter 10-500 um (col 10 lines 40-45), thus overlapping the claimed range of 0.3 to 100 um. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
With respect to the amount of fine food particles, as stated above, Bialek discloses the fine food particles consisting of pulse seed in an amount of 0.1-8% by weight of the aqueous phase (col 5 lines 5-10, see Table 1 col 11), while the instant claims require an amount of 8-98% by weight of the emulsion. The aqueous phase is present in an amount from 15-80% by weight of the emulsion (col 4 lines 25-30) and therefore the fine food particles are present in the emulsion in an amount of at most 6.4% (8% of 80%). The examiner notes, however, that this is only a 1.6% difference than the 8% as required by the claim. 
It is apparent, however, that the instantly claimed amount of 8% and that taught by Bialek are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amount of 6.4% disclosed by Bialek and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 8% disclosed in the present claims is but an obvious variant of the amounts disclosed in Bialek, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Further, Bialek teaches that the pulse seeds give the emulsion water structuring properties and emulsifying properties. Bialek further states that the pulse seeds provide starch, protein and fiber to the emulsion. Therefore, it would have been obvious to one of ordinary skill in the art to increase the amount of pulse seed present in the emulsion of Bialek depending on the desired properties, such as the water structuring properties and emulsifying properties as taught by Bialek. Additionally, it would have been obvious to one of ordinary skill in the art to increase the amount of pulse seed present in the emulsion depending on the desired nutrition as increasing the amount of pulse seed would also increase the amount of protein, starch and fiber. Therefore, it is well within the ordinary skill in the art through routine experimentation to result in a pulse seed amount that provides desired properties and nutrition to the emulsion.
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)   
With respect to the color values claimed on the Munsell color system, Bialek fails to specifically teach any color values. However, the examiner notes that the color is directly related to the amount of ingredients and the type of ingredients. It would have been obvious to one of ordinary skill in the art to vary the amount of water, oil and/or food particles to result in an emulsion having a desired color. Adding more water will result in a different color than using a small amount of water. Bialek clearly teaches the same components as claimed and therefore it is well within the ordinary skill in the art to vary the amount of each ingredient through routine experimentation to result in a desired color for the emulsified condiment. 
Further, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
With respect to the claimed viscosity, Bialek teaches that the emulsion has a viscosity in the range of 100-80,000 mPa-s at 10s and 20C (col 9 lines 1-5), which is 1-800 g/cm-s at 10s and 20C, but fails to specifically teach the viscosity as claimed measured with a Bostwick viscometer at 4C and 10 seconds. 
However, the examiner notes that the temperature will affect the viscosity, as well as the amounts of ingredients and the time for processing the emulsion. It is well within the ordinary skill in the art to vary the ingredients, amounts of ingredients and processing conditions to result in a emulsion having a desired viscosity.  This is merely routine experimentation that is well understood, routine and conventional in the art. 
Regarding the claimed limitation “wherein the emulsified condiment is prepared by”, the examiner notes that applicant is presenting process limitations in a product claim. 
As stated in MPEP 2113: "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Therefore, as the prior art renders the claimed product obvious as described above, the method of production is unpatentable as the patentability of a product does not depend on its method of production. 
Furthermore, Bialek additionally teaches a method for manufacturing the emulsified condiment as described above. Bialek teaches preparing a mixture by mixing raw ingredients (col 10 lines 40-45, See Exmaples)
After the mixture is prepared as described above, Bialek teaches pulverizing the mixture until the mixture contains particles having a diameter 10-500 um (col 10 lines 40-45), thus overlapping the claimed range of 0.3 to 100 um. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
While Bialek teaches that a high-pressure homogenizer is known in the art, Bialek fails to specifically teach using a high-pressure homogenizer.
Koike teaches the preparation of an emulsion, wherein the emulsion is homogenized using a high-pressure homogenizer ([0046] and [0050]). Koike teaches that using a high-pressure homogenizer creates a smaller particle size, thus resulting in a smoother texture ([0046] and [0050]). 
It would have been obvious to one of ordinary skill in the art to pulverize the mixture of Bialek using a high-pressure homogenizer as taught in Koike as Koike teaches that such apparatus is suitable for processing an emulsion. Doing so would yield the predictable result of providing the emulsion of Bialek with a smaller particle size and a smoother texture as described by Koike. 

Response to Arguments
Applicant’s arguments with respect to the 103 rejection have been fully considered but were not found persuasive. 
Applicant argues on pages 6-11 that Bialek teaches a far lower amount of pulse seed than the 8% that is claimed and further that the secondary references fail to teach the claimed amount of pulse seed.
This is not found persuasive as Bialek discloses the fine food particles consisting of pulse seed in an amount of 0.1-8% by weight of the aqueous phase (col 5 lines 5-10, see Table 1 col 11), while the instant claims require an amount of 8-98% by weight of the emulsion. The aqueous phase is present in an amount from 15-80% by weight of the emulsion (col 4 lines 25-30) and therefore the fine food particles are present in the emulsion in an amount of at most 6.4% (8% of 80%). The examiner notes, however, that this is only a 1.6% difference than the 8% as required by the claim. 
It is apparent, however, that the instantly claimed amount of 8% and that taught by Bialek are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amount of 6.4% disclosed by Bialek and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 8% disclosed in the present claims is but an obvious variant of the amounts disclosed in Bialek, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Further, Bialek teaches that the pulse seeds give the emulsion water structuring properties and emulsifying properties. Bialek further states that the pulse seeds provide starch, protein and fiber to the emulsion. Therefore, it would have been obvious to one of ordinary skill in the art to increase the amount of pulse seed present in the emulsion of Bialek depending on the desired properties, such as the water structuring properties and emulsifying properties as taught by Bialek. Additionally, it would have been obvious to one of ordinary skill in the art to increase the amount of pulse seed present in the emulsion depending on the desired nutrition as increasing the amount of pulse seed would also increase the amount of protein, starch and fiber. Therefore, it is well within the ordinary skill in the art through routine experimentation to result in a pulse seed amount that provides desired properties and nutrition to the emulsion.
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)   
Applicant further argues that the claimed amount of pulse seed provides unexpected results in structure formation and viscosity. 
This is not found persuasive for the same reasons as stated above. The prior art teaches 6.4% while the instant claim includes a wide range of 8-98%. There is not much of a different between 6.4% and 8% that one of ordinary skill in the art would expected different properties to result. Further, the claimed range is so broad that it is not clear at what amount of the pulse seed the unexpected results occur. 
Further, Bialek teaches that the pulse seeds give the emulsion water structuring properties and emulsifying properties. Bialek further states that the pulse seeds provide starch, protein and fiber to the emulsion. Therefore, it would have been obvious to one of ordinary skill in the art to increase the amount of pulse seed present in the emulsion of Bialek depending on the desired properties, such as the water structuring properties and emulsifying properties as taught by Bialek. Additionally, it would have been obvious to one of ordinary skill in the art to increase the amount of pulse seed present in the emulsion depending on the desired nutrition as increasing the amount of pulse seed would also increase the amount of protein, starch and fiber.
For the reasons stated above, the 103 rejections are maintained. 


Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791